DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3 is objected to because of the following informalities:
In Claim 3, Lines 1-3, “The computer-implemented method of Claim 1, wherein the image comprises at least one of a video, a graphical representation, a work mark, one or more words, one or more letters, a motion representation, an animation, a sound, a holographic image, or a graphical representation” should read “The computer-implemented method of Claim 1, wherein the image comprises at least one of a video, .  
Appropriate correction is required.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 14-21, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER (U.S. PGPub. 2010/0031022), hereinafter Kramer, in view of CASTELAIO SOARES (U.S. PGPub. 2022/0245223), hereinafter Soares. 

	Regarding claim 1, Kramer teaches A computer-implemented method for displaying a dynamic security seal (Kramer, Paragraph [0029], see “FIG. 5 is an example of a provider’s Web page that has been authenticated by the system and method of the present invention and displays the seal icon of FIG. 4 and supplementary verification information to a user”, where “displays the seal icon” is being read as displaying a dynamic security seal), the method comprising:
	receiving a request for a dynamic security seal for an application from a client device associated with an entity (Kramer, Figure 3, see “315”, which shows a HTTPS GET Applet Seal.class, which is being read as a request for a dynamic security seal for an application (Web Page) from a client device (EUD) associated with an entity (provider 102)) (Kramer, Paragraph [0049], see “…In message steps 315 and 320, the end-user device requests and receives seal applet 105 from the seal server 101”, where “seal applet 105” is being read as the applet for presenting the dynamic security seal for an application, where “end-user device” is being read as a client device), 
	validating a relationship between the application and the entity (Kramer, Paragraph [0015], see “…When the device accesses the networked site, a request to verify the authenticity of the networked site is received, preferably at a verification server, from the end-user device. This request is accompanied by identity information about the networked site”, where “identity information” is being read as information associating the application to the entity) (Kramer, Paragraph [0020], see “The identity information preferably comprises at least one script variable value in an object model of a browser used to access the networked site on the end-user device, the at least one script variable relating to at least one of the following properties of the networked site: hostname and IP address”, where the verification server validates a relationship between the application (i.e., one script variable value in an object model of a browser used to access the networked site) and the entity (i.e., hostname and IP address));
	identifying an image (Kramer, Figure 3, see “340”, which shows the EUD identifying an image (seal logo) and sending it to the seal server, where “seal logo” or “logo” is being read as the image); 
	
	generating dynamic security seal computer-executable instructions for the dynamic security seal based on the validating the relationship between the application and the entity  (Kramer, Paragraph [0039], see “In the illustrated embodiment of FIG. 2, seal application 105 is downloaded each time it is used in the form of a Java applet, and the code for invoking the applet is stored in a Javascript file, called seal-loader.js…”, where “seal-loader.js” is being read as the dynamic security seal computer-executable instructions for the dynamic security seal, which is generated based on validating the relationship between the application and the entity. Since javascript code is inherently dynamic, and in Figure 3 of Kramer, see “345”, shows the seal server indicating either a verified logo or a non verified logo (“X” logo) to the EUD, the javascript code is generated and/or updated depending on the result of the relationship between the limitations above. In other words, if validation of the above relationships fails, the seal server generates instructions for the applet to display an “X” logo, and if validation of the above relationships succeed, the seal server generates instructions for the applet to display the verified logo); and
	communicating the dynamic security seal computer-executable instructions to the client device for inclusion in computer-executable instructions of the application, wherein the dynamic security seal computer-executable instructions are embedded in the computer-executable instructions of the application (Kramer, Figure 3, see “345”, which shows the seal server communicating the dynamic security seal computer-executable instructions to the client device (EUD) for inclusion in the application. In step “342” of Figure 3, the seal server validates the information between the application and entity, as well as any other relationships, and based on the validation, communicates the respective instructions for the applet to display either a verified logo or an “X” logo (not verified)) (Kramer, Paragraph [0037], see “…In order for the provider to establish to the user that the page is authentic, at 210, provider server 102 serves the content of a provider’s page together with a link to the seal application 105, thereby effectively embedding the seal application in the content of the served page”, where “seal application 105” is being read as comprising the “seal-loader.js code”, which is being read as the dynamic security seal computer-executable instructions, respectively embedded in the application),
	wherein when the computer-executable instructions of the application is executed, the dynamic security seal computer-executable instructions are executed, wherein execution of the dynamic security seal computer-executable instructions causes (Kramer, Paragraph [0023], see “…The method comprises embedding within the content of the networked site a link to invoke a verification application on an end-user device, where the verification application is configured to communicate with a verification server to enable the verification server to authenticate the provider based on identity information provided by the verification application”, where “link” is being read as the computer-executable instructions of the application, and when the link is triggered/clicked, the verification application is invoked which in hand, executes javascript code according to the result of the validation and displays the appropriate results):
		sequential display of a plurality of faces of the dynamic security seal, wherein at least one of the plurality of faces includes the image (Kramer, Figure 5, see “400”, “510”, where figure 5 is an example of a provider’s Web page that has been authenticated by the system and displays the seal icon and supplementary verification information to a user, where “400”, “510” is being read as a display of a plurality of faces of the dynamic security seal, where “400” includes a display of a seal logo and a digital image of an individual, which is being read as a sequential display of a plurality of faces of the dynamic security seal, wherein at least one of the plurality of faces includes the image, the image being the seal logo). 
	Kramer does not teach the following limitation(s) as taught by Soares: validating a relationship between the image and the entity (Soares, Paragraph [0031], see “…the method includes, prior to the request to access a website by the first device, associating at least one brand digital information with an URI of such website, such association being performed via a root exclusive cryptographic entity”) (Soares, Paragraph [0035], see “A transactional signature may be used to verify the ownership of a trademark, through a verification of keys in the public registry of a trademark official office…”, where “A transactional signature may be used to verify the ownership of a trademark” is analogous to validating a relationship between the image and the entity, the image being the trademark and the ownership comprising a specific entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity, disclosed of Soares. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity. This allows for better security management by validating a relationship between an image (such as a trademark) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is legitimate (i.e., authenticated). Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity (Kramer, Paragraph [0031] and [0035]). 
	
	Regarding claim 2, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein the application comprises at least one of a website, a computer application, a mobile application, an augmented reality application, a virtual reality application, a medical device application, a motion graphics application, a heads-up representations, or a gaming application (Kramer, Paragraph [0036], see “…Once invoked, the seal application can then initiate verification of the authenticity of a provider site in the manner described below…”, where “provider site” is being read as the application comprising at least one of a website). 

	Regarding claim 3, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein the image comprises at least one of a video, a graphical representation, a word mark, one or more words, one or more letters, a motion representation, an animation, a sound, a holographic image, or a graphical representation (Kramer, Paragraph [0053], see “…the seal consists of two parts: a seal logo 410 and a user-customized icon/information 420 (e.g., a digital image of the individual). These are placed side-by-side in FIG. 4, but the seal logo could alternatively be superimposed onto the user-customized image”, where “seal logo” is being read as the image, and where “user-customized image” could include sound, and due to Kramer disclosing that the seal logo could alternatively be superimposed onto the user-customized image, the Examiner is interpreting the image to comprise at least of a sound in this scenario) (Kramer, Paragraph [0055], see “…customized information or content resident on the end-user device 100 is unlocked and displayed only if the provider site has been authenticated. With the presentation of the customized information upon authentication, a user can rapidly and easily determine at a glance (or at a listen, if sound is employed) that the provider site is authentic”, where “customized information” has been being read as being superimposed into the image, wherein the customized information can further comprise at least a sound if sound is employed).  

	Regarding claim 4, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein validating the relationship between the application and the entity comprises validating a relationship between code corresponding to the application and the entity (Kramer, Paragraph [0037], see “…In order for the provider to establish to the user that the page is authentic, at 210, provider server 210 serves the content of a provider’s page together with a link to the seal application 105, thereby effectively embedding the seal application in the content of the served page”, where “provider server 210” is being read as comprising the entity, where “provider’s page” is being read as comprising the application and where “provider server 210 serves the content of a provider’s page together with a link to the seal application 105” is being read as validating a relationship between the application and the entity, due to the provider page and seal application being associated together and where “a link to the seal application 105” is being read comprising a code corresponding to the application and the entity, which is effectively embedded in the content of the served page for validating the relationship between the application and the entity).  

	Regarding claim 5, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein execution of the dynamic security seal computer-executable instructions further causes performance of one or more additional validations on information associated with the application in real-time (Kramer, Paragraph [0049], see “…In step 322, seal application 105 communicates with the browser via Javascript and evaluates window.location.host. The seal application 105 then uses this address to initiate a secure connection to the provider server 102 in which it posts the challenge at step 325. At step 327, the provider server computes the response R and sends it to the seal applet in message step 330…”, where “seal application 105 communicates with the browser via Javascript…then uses this address to initiate a secure connection to the provider server 102 in which it posts the challenge” is being read as the execution of the dynamic security seal computer-executable instructions further causing performance of one or more additional validations on information associated with the application in real-time) (Kramer, Paragraph [0050], see “…seal applet 105 forwards R, along with a request for the user data keys and any other material it needs to display the seal, to the seal server”, where “R” is being read as additional validations on information associated with the application, where “R” is the response provided by the provider 102, which comprises information associated with the browser, which is verified by the seal server as depicted in Figure 3).

	Regarding claim 6, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein execution of the dynamic security seal computer-executable instructions further causes performance of one or more additional validations on information associated with the application, wherein performance of the one or more additional validations on information associated with the application comprises obtaining pre-validated information (Kramer, Paragraph [0043], see “…At step 225 of the illustrated embodiment, the identity information (window.location.host) of the provider server or host of the site accessed by the user is sent by application 105 to seal server 101 along with a request to enable decryption of the user-customized information. At step 227, seal server 101 verifies that the provider is an authorized provider per the information sent in message 225. In this embodiment, assuming verification requires that all genuine provider sites have “registered” with or at least be known to server 101, verification notably includes verifying that the value of window.location.host is found in authentication database 107…”, where “window.location.host” is being read as pre-validated information associated with the application, due to the value of window.location.host being registered in an authentication database prior to being checked at step 227).

	Regarding claim 7, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein validating the relationship between the application and the entity comprises validating a relationship between the computer-executable instructions of the application and the entity (Kramer, Paragraph [0037], see “…In order for the provider to establish to the user that the page is authentic, at 210, provider server 210 serves the content of a provider’s page together with a link to the seal application 105, thereby effectively embedding the seal application in the content of the served page”, where “provider server 210” is being read as comprising the entity, where “provider’s page” is being read as comprising the application and where “provider server 210 serves the content of a provider’s page together with a link to the seal application 105” is being read as validating a relationship between the computer-executable instructions of the application (i.e., the link) and the entity). 

	Regarding claim 8, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein the execution of the dynamic security seal computer instructions further causes display of the image via the dynamic security seal based at least in part on at least one of an interaction of a user of the application with the dynamic security seal or a threshold period of time (Kramer, Paragraph [0036], see “…seal application 105 is invoked in response to a request encoded within a provider’s network-accessible content. Once invoked, the seal application can then initiate verification of the authenticity of a provider site in the manner described below. When it has done so, the seal displays, plays or otherwise presents the user-customized information to inform the user that the site’s seal is genuine and not just an image copied from another Web site”, where “Once invoked, the seal application can then initiate verification of the authenticity of a provider site…” is being read as based at least in part of an interaction of a user of the application with the dynamic security seal, due to the seal application residing on the end-user device and where “When it has done so, the seal displays, plays or otherwise presents the user-customized information to inform the user that the site’s seal is genuine” is being read as displaying the image via the dynamic security seal based on an interaction of a user of the application with the dynamic security seal).   

	Regarding claim 9, Kramer as modified by Soares teaches The computer-implemented method of Claim 1, wherein execution of the dynamic security seal computer-executable instructions further causes performance of one or more additional validations on information associated with the application, wherein the one or more additional validations comprise at least one of validating organization information of an organization associated with the entity, validating recency of vulnerability scanning, validating level of site payment card industry compliance, validating transport layer security checks, validating use of certificate transparency logs for security checks, or validating implementation of a web application firewall (Kramer, Paragraph [0020], see “…Alternatively and/or additionally the identity information may comprise hostname data gathered from a digital certificate of the networked site. Verifying whether the networked site is authentic may further comprise evaluating a response provided by a server of the networked site in reply to an authentication challenge in addition to the identity information provided for the network”, where “evaluating a response provided by a server of the networked site in reply to an authentication challenge in addition to the identity information provided for the network” is being read as performance of one or more additional validations on information associated with the application, wherein the one or more additional validations comprise at least one of validating organization information of an organization associated with the entity, where “hostname data gathered from a digital certificate of the networked site” is being read as comprising organization information associated with the provider site). 

	Regarding claim 12, Kramer does not teach the following limitation(s) as taught by Soares: The computer-implemented method of Claim 1, wherein validating the relationship between the image and the entity is based at least in part on an image record, wherein the image record indicates a relationship between the image and the entity based at least in part on a trademark database (Soares, Paragraph [0030], see “The brand digital information—and, thus, the registered trademark—are therefore managed in a centralised or decentralized server which is the brand verification system. The brand verification system is configured to further communicate with a brand registration system, which consists of at least one server managed by an official trademark office, and which is recognized as having original registered trademarks, owned by a specific entity, and which are not confoundable with registered trademarks from other entities. Such communication allows the verification of whether a specific brand digital information—registered trademark—is indeed registered”, where “server managed by an official trademark office” is analogous to comprising a trademark database, wherein validating the relationship between the image (i.e., trademark) and the entity is based at least in part on an image record, the image record being the original registered trademark in the server managed by the official trademark office, and wherein the original registered trademark (i.e., the image record) in the server managed by the official trademark office (i.e., trademark database) indicates a relationship between the image and the entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity based at least in part on an image record, wherein the image record is based at least in part on a trademark database, disclosed of Soares.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity based at least in part on an image record, wherein the image record is based at least in part on a trademark database. This allows for better security management by validating a relationship between an image (such as a trademark from a trademark database) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is legitimate (i.e., authenticated) and that the trademark is registered under the respective entity. Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity based at least in part on an image record, wherein the image record is based at least in part on a trademark database (Kramer, Paragraph [0030]). 

	Regarding claim 14, Kramer does not teach the following limitation(s) as taught by Soares: The computer-implemented method of Claim 1, wherein validating the relationship between the image and the entity is based at least in part on an image record, wherein the image record comprises a verified mark certificate (Soares, Paragraph [0055], see “…Therefore, an initial step of the method of the present invention may be for the owner of a registered trademark to obtain said certificate and thereby a self-sovereign identity confirmation from the platform”, where “certificate” is analogous to a verified mark certificate, due to a VMC being issued after a logo has been registered as a trademark and wherein “a self-sovereign identity confirmation from the platform” is analogous to confirming validation between the image (i.e., trademark) and the entity (owner), which is based on the certificate, due to the self-sovereign identity being obtained based on evaluation of the certificate) (Soares, Paragraph [0056], see “…through a proprietary approach authorizations/certificates are to be granted individually to an entity such as a company. This certificate will allow said company to legitimize its brand throughout the cyberspace…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity, wherein the image comprises a verified mark certificate, disclosed of Soares.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity, wherein the image comprises a verified mark certificate. This allows for better security management by validating a relationship between an image (such as a verified mark certificate) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is the respective owner of the trademark. Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity, wherein the image comprises a verified mark certificate (Soares, Paragraphs [0055 – 0056]). 

Regarding claim 15, Kramer teaches A computer-implemented method for displaying a dynamic security seal (Kramer, Paragraph [0029], see “FIG. 5 is an example of a provider’s Web page that has been authenticated by the system and method of the present invention and displays the seal icon of FIG. 4 and supplementary verification information to a user”, where “displays the seal icon” is being read as displaying a dynamic security seal), the method comprising:
communicating a request for a dynamic security seal for an application to a computing device associated with a certificate authority, wherein the request includes entity information of an entity associated with the application (Kramer, Paragraph [0015], see “…When the device accesses the networked site, a request to verify the authenticity of the networked site is received, preferably at a verification server, from the end-user device. This request is accompanied by identity information about the networked site”, where “This request is accompanied by identity information about the networked site” is being read as the request including entity information of an entity associated with the application and where “verification server” is being read as a computing device associated with a certificate authority, due to Kramer, Paragraph [0033], disclosing “…a provider site wishing to participate in the verification system of the present invention “registers” with the verification authority running seal server 101 and, upon approval, information relating to that provider site is stored in database 107…”, where “verification authority” is being read as a certificate authority and where “seal server 101” is being read as verification server 101), wherein the computing device validates a relationship between the application and the entity (Kramer, Paragraph [0043], see “At step 225 of the illustrated embodiment, the identity information (window.location.host) of the provider server or host of the site accessed by the user is sent by application 105 to seal server 101 along with a request to enable decryption of the user-customized information. At step 227, seal server 101 verifies that the provider is an authorized provider per the information sent in message 225…”, where “seal server 101 verifies that the provider is an authorized provider per the information sent in message 225” is being read as the computing device validating a relationship between the application and the entity) 
receiving dynamic security seal computer-executable instructions for the dynamic security seal based on a validation of the relationship between the application and the entity (Kramer, Paragraph [0039], see “In the illustrated embodiment of FIG. 2, seal application 105 is downloaded each time it is used in the form of a Java applet, and the code for invoking the applet is stored in a Javascript file, called seal-loader.js…”, where “seal-loader.js” is being read as the dynamic security seal computer-executable instructions for the dynamic security seal, which is received based on validating the relationship between the application and the entity. Since javascript code is inherently dynamic, and in Figure 3 of Kramer, see “345”, shows the seal server indicating either a verified logo or a non verified logo (“X” logo) to the EUD, the javascript code is received depending on the result of the relationship between the limitations above. In other words, if validation of the above relationships fails, the seal server receives instructions for the applet to display an “X” logo, and if validation of the above relationships succeed, the seal server receives instructions for the applet to display the verified logo) 
embedding the dynamic security seal computer-executable instructions in computer-executable instructions of the application (Kramer, Paragraph [0037], see “…In order for the provider to establish to the user that the page is authentic, at 210, provider server 102 serves the content of a provider’s page together with a link to the seal application 105, thereby effectively embedding the seal application in the content of the served page”, where “link to the seal application” is being read as comprising the dynamic security seal computer-executable instructions, which are embedded on the application, where “provider’s page” is being read as the application);
receiving a request for the computer-executable instructions of the application from a client computing device (Kramer, Paragraph [0039], see “…At step 215, end-user device 100 then requests the actual applet from seal server 101. The seal server 101 responds with executable code in response 220”, where “end-user device 100 then requests the actual applet from seal server 101” is being read as receiving a request for the computer-executable instructions of the application from a client computing device); and
communicating the computer-executable instructions of the application with the dynamic security seal computer-executable instructions embedded therein to the client computing device (Kramer, Paragraph [0039], see “…The seal server 101 responds with executable code in response 220…”, which is being read as communicating the computer-executable instructions of the application to the client computing device), wherein execution of the dynamic security seal computer-executable instructions causes (Kramer, Paragraph [0040], see “Generally, once invoked, seal application 105 collects identity information about a provider site and then forwards this information to seal server 101…”, where “once invoked” is being read as execution of the instructions):
		sequential display of a plurality of faces of the dynamic security seal, wherein at least one of the plurality of faces includes the image (Kramer, Figure 5, see “400”, “510”, where figure 5 is an example of a provider’s Web page that has been authenticated by the system and displays the seal icon and supplementary verification information to a user, where “400”, “510” is being read as a display of a plurality of faces of the dynamic security seal, where “400” includes a display of a seal logo and a digital image of an individual, which is being read as a sequential display of a plurality of faces of the dynamic security seal, wherein at least one of the plurality of faces includes the image, the image being the seal logo). 
Kramer does not teach the following limitation(s) as taught by Soares: wherein the computing device validates a relationship between the application and the entity and a relationship between an image and the entity (Soares, Paragraph [0031], see “…the method includes, prior to the request to access a website by the first device, associating at least one brand digital information with an URI of such website, such association being performed via a root exclusive cryptographic entity”) (Soares, Paragraph [0035], see “A transactional signature may be used to verify the ownership of a trademark, through a verification of keys in the public registry of a trademark official office…”, where “A transactional signature may be used to verify the ownership of a trademark” is analogous to validating a relationship between the image and the entity, the image being the trademark and the ownership comprising a specific entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity, disclosed of Soares. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity. This allows for better security management by validating a relationship between an image (such as a trademark) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is legitimate (i.e., authenticated). Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity (Kramer, Paragraph [0031] and [0035]). 
	
	Regarding claim 16, Kramer as modified by Soares teaches The computer-implemented method of Claim 15, wherein the execution of the dynamic security seal computer instructions further causes display of the image via the dynamic security seal based at lest in part on at least one of an interaction of a user of the application with the dynamic security seal or a threshold period of time (Kramer, Paragraph [0036], see “…seal application 105 is invoked in response to a request encoded within a provider’s network-accessible content. Once invoked, the seal application can then initiate verification of the authenticity of a provider site in the manner described below. When it has done so, the seal displays, plays or otherwise presents the user-customized information to inform the user that the site’s seal is genuine and not just an image copied from another Web site”, where “Once invoked, the seal application can then initiate verification of the authenticity of a provider site…” is being read as based at least in part of an interaction of a user of the application with the dynamic security seal, due to the seal application residing on the end-user device as a link and where “When it has done so, the seal displays, plays or otherwise presents the user-customized information to inform the user that the site’s seal is genuine” is being read as displaying the image via the dynamic security seal based on an interaction of a user of the application with the dynamic security seal).   

	Regarding claim 17, Kramer as modified by Soares teaches The computer-implemented method of Claim 15, wherein execution of the dynamic security seal computer-executable instructions further causes performance of one or more additional validations on information associated with the application, wherein the one or more additional validations comprise at least one of validating organization information of an organization associated with the entity, validating recency of vulnerability scanning, validating level of site payment card industry compliance, validating transport layer security checks, validating use of certificate transparency logs for security checks, or validating implementation of a web application firewall (Kramer, Paragraph [0020], see “…Alternatively and/or additionally the identity information may comprise hostname data gathered from a digital certificate of the networked site. Verifying whether the networked site is authentic may further comprise evaluating a response provided by a server of the networked site in reply to an authentication challenge in addition to the identity information provided for the network”, where “evaluating a response provided by a server of the networked site in reply to an authentication challenge in addition to the identity information provided for the network” is being read as performance of one or more additional validations on information associated with the application, wherein the one or more additional validations comprise at least one of validating organization information of an organization associated with the entity, where “hostname data gathered from a digital certificate of the networked site” is being read as comprising organization information associated with the provider site).

	Regarding claim 18, Kramer as modified by Soares teaches The computer-implemented method of Claim 15, wherein receiving dynamic security seal computer-executable instructions comprises receiving computer-executable instructions from the computing device associated with the certificate authority (Kramer, Paragraph [0039], see “…At step 215, end-user device 100 then requests the actual applet from seal server 101. The seal server 101 responds with executable code in response 220”, where “The seal server 101 responds with executable code in response 220” is being read as the client computing device receiving computer-executable instructions from the computing device associated with the certificate authority, where “seal server 101” and/or “verification server 101” comprise a verification authority, which is being read as a certificate authority due to Kramer disclosing digital certificates associated with each entity). 

	Regarding claim 19, Kramer as modified by Soares teaches The computer-implemented method of Claim 15, the computer-implemented method further comprising receiving the request, from an organization associated with the application, for the dynamic security seal for the application (Kramer, Paragraph [0036], see “…seal application 105 is invoked in response to a request encoded within a provider’s network-accessible content”, where “request encoded within a provider’s network-accessible content” is being read as the request coming from an organization associated with the application, which invokes the seal application 105 to verify and provide the dynamic security seal for the application). 

	Regarding claim 20, Kramer does not teach the following limitation(s) as taught by Soares: The computer-implemented method of Claim 15, wherein the validation of the relationship between the image and the entity is based at least in part on a logo record, wherein the logo record comprises a verified mark certificate (Soares, Paragraph [0055], see “…Therefore, an initial step of the method of the present invention may be for the owner of a registered trademark to obtain said certificate and thereby a self-sovereign identity confirmation from the platform”, where “certificate” is analogous to a verified mark certificate, due to a VMC being issued after a logo has been registered as a trademark and wherein “a self-sovereign identity confirmation from the platform” is analogous to confirming validation between the image (i.e., trademark) and the entity (owner), which is based on the certificate, due to the self-sovereign identity being obtained based on evaluation of the certificate) (Soares, Paragraph [0056], see “…through a proprietary approach authorizations/certificates are to be granted individually to an entity such as a company. This certificate will allow said company to legitimize its brand throughout the cyberspace…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity, wherein the image comprises a verified mark certificate, disclosed of Soares.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity, wherein the image comprises a verified mark certificate. This allows for better security management by validating a relationship between an image (such as a verified mark certificate) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is the respective owner of the trademark. Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity, wherein the image comprises a verified mark certificate (Soares, Paragraphs [0055 – 0056]). 

	Regarding claim 21, Kramer does not teach the following limitation(s) as taught by Soares: The computer-implemented method of Claim 15, wherein the validation of the relationship between the image and the entity is based at least in part on a logo record, wherein the logo record indicates the relationship between the image and the entity based at least in part on a trademark database (Soares, Paragraph [0030], see “The brand digital information—and, thus, the registered trademark—are therefore managed in a centralised or decentralized server which is the brand verification system. The brand verification system is configured to further communicate with a brand registration system, which consists of at least one server managed by an official trademark office, and which is recognized as having original registered trademarks, owned by a specific entity, and which are not confoundable with registered trademarks from other entities. Such communication allows the verification of whether a specific brand digital information—registered trademark—is indeed registered”, where “server managed by an official trademark office” is analogous to comprising a trademark database, wherein validating the relationship between the image (i.e., trademark) and the entity is based at least in part on an image record, the image record being the original registered trademark in the server managed by the official trademark office, and wherein the original registered trademark (i.e., the image record) in the server managed by the official trademark office (i.e., trademark database) indicates a relationship between the image and the entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity based at least in part on an image record, wherein the image record is based at least in part on a trademark database, disclosed of Soares.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity based at least in part on an image record, wherein the image record is based at least in part on a trademark database. This allows for better security management by validating a relationship between an image (such as a trademark from a trademark database) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is legitimate (i.e., authenticated) and that the trademark is registered under the respective entity. Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity based at least in part on an image record, wherein the image record is based at least in part on a trademark database (Kramer, Paragraph [0030]). 

	Regarding claim 24, Kramer teaches A computer-implemented method for displaying a dynamic security seal (Kramer, Paragraph [0029], see “FIG. 5 is an example of a provider’s Web page that has been authenticated by the system and method of the present invention and displays the seal icon of FIG. 4 and supplementary verification information to a user”, where “displays the seal icon” is being read as displaying a dynamic security seal), the method comprising:
	requesting an application from a server, wherein the application is associated with an entity associated with the application (Kramer, Figure 2, see “205”, “210”, where “205” shows a user device requesting an application from a server, where “provider page” is being read as the application and where “provider 102” is being read as comprising the server) (Kramer, Paragraph [0037], see “…At step 205, end-user device 100 downloads a page from provider server 102. As noted, provider server 102 may belong to an e-commerce site, a financial institution or any other entity dealing in confidential or sensitive information, be it financial or otherwise”, where “provider server 102” is an entity associated with the page (application));
	receiving the application from the server (Kramer, Figure 2, see “210”, which shows the end-user device receiving the application from the server), wherein computer-executable instructions of the application includes dynamic security seal computer-executable instructions embedded therein that when executed (Kramer, Figure 2, see “210”, which includes sending the application (page) with seal-loader.js code to the client-device, where “seal-loader.js code” is being read as dynamic security seal computer-executable instructions embedded within the application) (Kramer, Paragraph [0037], see “…In order for the provider to establish to the user that the page is authentic, at 210, provider server 102 serves the content of a provider’s page together with a link to the seal application 105, thereby effectively embedding the seal application in the content of the served page”), causes:
		sequential display of a plurality of faces of a dynamic security seal, wherein at least one of the plurality of faces includes an image (Kramer, Figure 5, see “400”, “510”, where figure 5 is an example of a provider’s Web page that has been authenticated by the system and displays the seal icon and supplementary verification information to a user, where “400”, “510” is being read as a display of a plurality of faces of the dynamic security seal, where “400” includes a display of a seal logo and a digital image of an individual, which is being read as a sequential display of a plurality of faces of the dynamic security seal, wherein at least one of the plurality of faces includes an image having a validated relationship with the entity associated with the application, that image being the seal logo that is verified by the seal server in Kramer, Figure 2, see “227”, “230”). 
Kramer does not teach the following limitation(s) as taught by Soares: wherein at least one of the plurality of faces includes an image having a validated relationship with the entity associated with the application (Soares, Paragraph [0031], see “…the method includes, prior to the request to access a website by the first device, associating at least one brand digital information with an URI of such website, such association being performed via a root exclusive cryptographic entity”) (Soares, Paragraph [0035], see “A transactional signature may be used to verify the ownership of a trademark, through a verification of keys in the public registry of a trademark official office…”, where “A transactional signature may be used to verify the ownership of a trademark” is analogous to validating a relationship between the image and the entity, the image being the trademark and the ownership comprising a specific entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity, disclosed of Soares. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity. This allows for better security management by validating a relationship between an image (such as a trademark) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is legitimate (i.e., authenticated). Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity (Kramer, Paragraph [0031] and [0035]). 

	Regarding claim 25, Kramer as modified by Soares teaches The computer-implemented method of Claim 24, wherein execution of the dynamic security seal computer-executable instructions further causes performance of one or more additional validations on information associated with the application, wherein the one or more additional validations comprise at least one of validating organization information of an organization associated with the entity, validating recency of vulnerability scanning, validating level of site payment card industry compliance, validating transport layer security checks, validating use of certificate transparency logs for security checks, or validating implementation of a web application firewall (Kramer, Paragraph [0020], see “…Alternatively and/or additionally the identity information may comprise hostname data gathered from a digital certificate of the networked site. Verifying whether the networked site is authentic may further comprise evaluating a response provided by a server of the networked site in reply to an authentication challenge in addition to the identity information provided for the network”, where “evaluating a response provided by a server of the networked site in reply to an authentication challenge in addition to the identity information provided for the network” is being read as performance of one or more additional validations on information associated with the application, wherein the one or more additional validations comprise at least one of validating organization information of an organization associated with the entity, where “hostname data gathered from a digital certificate of the networked site” is being read as comprising organization information associated with the provider site).

Regarding claim 27, Kramer teaches A computer-implemented method for displaying a dynamic security seal (Kramer, Paragraph [0029], see “FIG. 5 is an example of a provider’s Web page that has been authenticated by the system and method of the present invention and displays the seal icon of FIG. 4 and supplementary verification information to a user”, where “displays the seal icon” is being read as displaying a dynamic security seal), the method comprising:
receiving a request for a dynamic security seal for an application from a client device associated with an entity (Kramer, Figure 3, see “315”, which shows a HTTPS GET Applet Seal.class, which is being read as a request for a dynamic security seal for an application (Web Page) from a client device (EUD) associated with an entity (provider 102)) (Kramer, Paragraph [0049], see “…In message steps 315 and 320, the end-user device requests and receives seal applet 105 from the seal server 101”, where “seal applet 105” is being read as the applet for presenting the dynamic security seal for an application, where “end-user device” is being read as a client device),
validating a relationship between the application and the entity (Kramer, Paragraph [0015], see “…When the device accesses the networked site, a request to verify the authenticity of the networked site is received, preferably at a verification server, from the end-user device. This request is accompanied by identity information about the networked site”, where “identity information” is being read as information associating the application to the entity) (Kramer, Paragraph [0020], see “The identity information preferably comprises at least one script variable value in an object model of a browser used to access the networked site on the end-user device, the at least one script variable relating to at least one of the following properties of the networked site: hostname and IP address”, where the verification server validates a relationship between the application (i.e., one script variable value in an object model of a browser used to access the networked site) and the entity (i.e., hostname and IP address));
identifying an image (Kramer, Figure 3, see “340”, which shows the EUD identifying an image (seal logo) and sending it to the seal server, where “seal logo” or “logo” is being read as the image);

generating a dynamic security seal based on the validating the relationship between the application and the entity (Kramer, Figure 2, see “227”, “230”, where in “227” the seal server validates the relationship between the application and the entity, and based on the validation, generates a dynamic security seal as seen in “230”) 
communicating the dynamic security seal to the client device for association with the application (Kramer, Figure 2, see “230”, which shows the communication of the dynamic security seal to the client device (EUD) for association with the application),
wherein, when computer-executable instructions of the application are executed (Kramer, Figure 2, see “230”, which comprises the seal server sending an indication of whether the site is genuine, with a seal (icon) key for decrypting the seal logo to be presented on the application, alongside a logo, where the javascript code residing on the seal application executes the instructions provided by the seal server in order to properly display the results), a plurality of faces of the dynamic security seal are sequentially displayed, wherein at least one of the plurality of faces includes the image (Kramer, Figure 5, see “400”, “510”, where figure 5 is an example of a provider’s Web page that has been authenticated by the system and displays the seal icon and supplementary verification information to a user, where “400”, “510” is being read as a display of a plurality of faces of the dynamic security seal, where “400” includes a display of a seal logo and a digital image of an individual, which is being read as a sequential display of a plurality of faces of the dynamic security seal, wherein at least one of the plurality of faces includes the image, the image being the seal logo). 
	Kramer does not teach the following limitation(s) as taught by Soares: validating a relationship between the image and the entity (Soares, Paragraph [0031], see “…the method includes, prior to the request to access a website by the first device, associating at least one brand digital information with an URI of such website, such association being performed via a root exclusive cryptographic entity”) (Soares, Paragraph [0035], see “A transactional signature may be used to verify the ownership of a trademark, through a verification of keys in the public registry of a trademark official office…”, where “A transactional signature may be used to verify the ownership of a trademark” is analogous to validating a relationship between the image and the entity, the image being the trademark and the ownership comprising a specific entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, by implementing techniques for reliable authentication of the origin of a website, comprising of validating a relationship between an image and an entity, disclosed of Soares. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating a relationship between an image and an entity. This allows for better security management by validating a relationship between an image (such as a trademark) and an entity that is providing an application to a user in order to identify whether the entity that provided the application to the user is legitimate (i.e., authenticated). Soares is deemed as analogous art due to the art disclosing techniques for validating a relationship between an image and an entity (Kramer, Paragraph [0031] and [0035]). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of Soares, in further view of KLIEMAN et al. (U.S. PGPub. 2015/0149768), hereinafter Klieman. 

	Regarding claim 10, Kramer as modified by Soares do not teach the following limitation(s) as taught by Klieman: The computer-implemented method of Claim 1, wherein validating the relationship between the image and the entity occurs prior to receiving a request, from an organization associated with the application, to cause display of the dynamic security seal via the application (Klieman, Paragraph [0006], see “Embodiments presented herein include a method for identifying and authenticating potential customers of digital certificates prior to receiving a request from the potential customers. The method generally includes generating, via a processor, a list of potential customers to target in the issuance of digital certificates. The list includes domain and organization information associated with each potential customer. The method also generally includes verifying, using one or more databases, the domain and organization information for each potential customer. Upon successfully verifying the domain and organization information for one or more of the potential customers, a digital certificate enrollment process is initiated for one or more of the potential customers”, where “a method for identifying and authenticating potential customers of digital certificates prior to receiving a request from the potential customers” is analogous to validating the relationship between an image and the entity prior to receiving a request from an organization to cause display of the dynamic security seal, where “digital certificate” is analogous to an image that is validated, as well as a dynamic security seal which is displayed to the customer upon successful enrollment and where “customer” is analogous to being comprised of the entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, and techniques disclosed of Soares, by implementing techniques for automated customer verification, comprising of validating the relationship between an image and an entity prior to receiving a request from an organization to cause display of the dynamic security seal, disclosed of Klieman.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of validating the relationship between an image and an entity prior to receiving a request from an organization to cause display of the dynamic security seal. This allows for better security management in order to validate the relationship between an image (digital certificate) and an entity before receiving a request to display the dynamic security seal to the user. This is beneficial in cases where a dynamic security seal is displayed to the user before undergoing verification and the user assumes that the site is secured when it could potentially not be. Klieman is deemed as analogous art due to the art disclosing techniques for validating the relationship between an image and an entity prior to receiving a request from an organization to cause display of the dynamic security seal (Klieman, Paragraph [0006]). 


Claims 11, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of Soares, in further view of Ran et al. (U.S. Patent 9,565,197), hereinafter Ran, in further view of Khaishgi et al. (U.S. PGPub. 2004/0153414), hereinafter Khaishgi. 

	Regarding claim 11, Kramer as modified by Soares do not teach the following limitation(s) as taught by Ran: The computer-implemented method of Claim 1, the computer-implemented method further comprising:
	determining the relationship between the image and the entity is invalid (Ran, Column 2, Lines 26 – 27, see “…the claim includes a trust seal, a testimonial, a review, an image, text, audio, and/or video”) (Ran, Column 7, Lines 53 – 59, see “Browser 112 may also manage use of website 202 based on the verification. For example, browser 112 may identify the claim as verified or unverified within website 202. Browser 112 may also generate an alert or warning for any unverified and/or invalid claims in website 202, thus mitigating issues associated with fraudulent use of claims by website 202”, where “browser 112 may identify the claim as verified or unverified within website 202” is analogous to determining the relationship between the image (claim) and the entity (provider of website 202) is invalid) (Ran, Column 7, Lines 65 – 67 and Column 8, Line 1, see “…claims 302-308 may be trust seals that certify the website’s business reliability, maintenance of privacy, security, and/or business identity…”);
	generating additional dynamic security seal computer-executable instructions based at least in part on determining the relationship between the image and the entity is invalid (Ran, Claim 1, see “…identifying a verification status of the claim as verified or unverified; and modifying a User Interface (UI) of the website based on the verification status of the claim”, where “modifying a User Interface (UI) of the website” involves generating computer-executable instructions to be executed on the website) (Ran, Column 5, Lines 23 – 28, see “…central authority 102 may embed and/or encode the first secure attribute as an image attribute, watermark, barcode, and/or other data within a file containing the claim. Conversely, central authority 102 may provide the first security attribute as a HyperText Markup Language (HTML) tag and/or other metadata that is separate from the claim”); and
	communicating the additional dynamic security seal computer-executable instructions to the client device for inclusion in the computer-executable instructions of the application, wherein the additional dynamic security seal computer-executable instructions are embedded in the computer-executable instructions of the application (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where based on the validation of the claim, additional instructions are sent to the browser in order to update the image (i.e., what is displayed) on the user-end. In cases where the claim lacks validity, the browser receives additional instructions to display the claims in red to indicate to the user that the claim is invalid),
	wherein, when the computer-executable instructions of the application is executed, the additional dynamic security seal computer-executable instructions are executed, wherein execution of the additional dynamic security seal computer-executable instructions causes (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where based on the validation of the claim, additional instructions are sent to the browser in order to update the image (i.e., what is displayed) on the user-end. In cases where the claim lacks validity, the browser receives additional instructions and executes the instructions in order to display the claims in red to indicate to the user that the claim is invalid):
	
	display of a second image in place of the dynamic security seal via the application (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where “a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity” is analogous to displaying a second image in place of the dynamic security seal via the application). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, and techniques disclosed of Soares, by implementing techniques for secure verification of website claims, comprising of determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal, disclosed of Ran. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal. This allows for better security management by generating and communicating additional instructions to the application after validating the image against the entity in order to present a verified logo or an unverified logo to the user. This creates a friendlier user-environment by displaying a notification to a user regarding whether the website they are browsing is trustworthy or not. Ran is deemed as analogous art due to the art disclosing techniques for determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal (Ran, Column 8, Lines 32 – 39). 
	Kramer as modified by Soares and further modified by Ran do not teach the following limitation(s) as taught by Khaishgi: termination of the sequential display of the plurality of faces of the dynamic security seal (Khaishgi, Paragraph [0062], see “…Other processes can also be used to display the seal in conjunction with the above-described process, such as a process where a real-time check is made to determine whether the merchant 4 is under compliance before the seal or similar graphic is displayed…seal issuer 8 generates and maintains a database of seal members, tied to a compliance database and ongoing compliance process, such that a unique image can be displayed for each entity 4. The appearance of the image may be based on where the image is viewed, and whether the merchant 4 is currently performing within compliance of the seal requirements. As such, seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification…”, where “a real-time check is made to determine whether the merchant 4 is under compliance before the seal or similar graphic is displayed” is analogous to determining a relationship between the image and the entity before displaying it to the user, and where “seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification” is analogous to terminating the sequential display of the plurality of faces of the dynamic security seal. Since the seal issuer 8 only displays the seal or similar graphic based on the entity being under compliance, if the seal issuer 8 determines that there is some sort of invalidity between the image and the entity, the seal issuer 8 can revoke the seal certificate, which ultimately terminates it from subsequently being displayed. An example of a seal of certification is shown in Figure 16 of Khaishgi, which depicts a sequential display of a plurality of faces of a dynamic security seal (i.e., which, if deemed invalid, could be revoked and not displayed to the user)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, techniques disclosed of Soares, and techniques disclosed of Ran, by implementing techniques for managing an electronic seal of certification, comprising of terminating the display of the dynamic security seal, disclosed of Khaishgi.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of terminating the display of the dynamic security seal. This allows for better security management by terminating the display of the dynamic security seal to the user when the system deems that the validity between an image and the entity is invalid. This creates a friendlier user-interface by indicating to the user by not displaying the seal of certificate that the website could be unsafe. Khaishgi is deemed as analogous art due to the art disclosing techniques for terminating the display of the dynamic security seal (Khaishgi, Paragraph [0062]). 

	Regarding claim 22, Kramer as modified by Soares do not teach the following limitation(s) as taught by Ran: The computer-implemented method of Claim 15, the computer-implemented method further comprising:
	receiving additional dynamic security seal computer-executable instructions based on an invalidation of the relationship between the image and the entity (Ran, Claim 1, see “…identifying a verification status of the claim as verified or unverified; and modifying a User Interface (UI) of the website based on the verification status of the claim”, where “modifying a User Interface (UI) of the website” involves receiving computer-executable instructions to be executed on the website) (Ran, Column 5, Lines 23 – 28, see “…central authority 102 may embed and/or encode the first secure attribute as an image attribute, watermark, barcode, and/or other data within a file containing the claim. Conversely, central authority 102 may provide the first security attribute as a HyperText Markup Language (HTML) tag and/or other metadata that is separate from the claim”, where “HTML” is analogous to comprising the instructions);
	embedding the additional dynamic security seal computer-executable instructions in the computer-executable instructions of the application (Ran, Column 5, Lines 23 – 28, see “…central authority 102 may embed and/or encode the first secure attribute as an image attribute, watermark, barcode, and/or other data within a file containing the claim. Conversely, central authority 102 may provide the first security attribute as a HyperText Markup Language (HTML) tag and/or other metadata that is separate from the claim”, where “HTML” is analogous to comprising the instructions embedded in the application),
	communicating the computer-executable instructions of the application with the additional dynamic security seal computer-executable instructions embedded therein to the client computing device (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where based on the validation of the claim, additional instructions are sent to the browser in order to update the image (i.e., what is displayed) on the user-end. In cases where the claim lacks validity, the browser receives additional instructions to display the claims in red to indicate to the user that the claim is invalid), wherein execution of the additional dynamic security seal computer-executable instructions causes (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where based on the validation of the claim, additional instructions are sent to the browser in order to update the image (i.e., what is displayed) on the user-end. In cases where the claim lacks validity, the browser receives additional instructions and executes the instructions in order to display the claims in red to indicate to the user that the claim is invalid):
		
		display of a second image in place of the dynamic security seal on the application (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where “a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity” is analogous to displaying a second image in place of the dynamic security seal via the application). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, and techniques disclosed of Soares, by implementing techniques for secure verification of website claims, comprising of determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal, disclosed of Ran. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal. This allows for better security management by generating and communicating additional instructions to the application after validating the image against the entity in order to present a verified logo or an unverified logo to the user. This creates a friendlier user-environment by displaying a notification to a user regarding whether the website they are browsing is trustworthy or not. Ran is deemed as analogous art due to the art disclosing techniques for determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal (Ran, Column 8, Lines 32 – 39). 
	Kramer as modified by Soares and further modified by Ran do not teach the following limitation(s) as taught by Khaishgi: termination of the sequential display of the plurality of faces of the dynamic security seal (Khaishgi, Paragraph [0062], see “…Other processes can also be used to display the seal in conjunction with the above-described process, such as a process where a real-time check is made to determine whether the merchant 4 is under compliance before the seal or similar graphic is displayed…seal issuer 8 generates and maintains a database of seal members, tied to a compliance database and ongoing compliance process, such that a unique image can be displayed for each entity 4. The appearance of the image may be based on where the image is viewed, and whether the merchant 4 is currently performing within compliance of the seal requirements. As such, seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification…”, where “a real-time check is made to determine whether the merchant 4 is under compliance before the seal or similar graphic is displayed” is analogous to determining a relationship between the image and the entity before displaying it to the user, and where “seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification” is analogous to terminating the sequential display of the plurality of faces of the dynamic security seal. Since the seal issuer 8 only displays the seal or similar graphic based on the entity being under compliance, if the seal issuer 8 determines that there is some sort of invalidity between the image and the entity, the seal issuer 8 can revoke the seal certificate, which ultimately terminates it from subsequently being displayed. An example of a seal of certification is shown in Figure 16 of Khaishgi, which depicts a sequential display of a plurality of faces of a dynamic security seal (i.e., which, if deemed invalid, could be revoked and not displayed to the user)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, techniques disclosed of Soares, and techniques disclosed of Ran, by implementing techniques for managing an electronic seal of certification, comprising of terminating the display of the dynamic security seal, disclosed of Khaishgi.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of terminating the display of the dynamic security seal. This allows for better security management by terminating the display of the dynamic security seal to the user when the system deems that the validity between an image and the entity is invalid. This creates a friendlier user-interface by indicating to the user by not displaying the seal of certificate that the website could be unsafe. Khaishgi is deemed as analogous art due to the art disclosing techniques for terminating the display of the dynamic security seal (Khaishgi, Paragraph [0062]). 

	Regarding claim 26, Kramer as modified by Soares do not teach the following limitation(s) as taught by Ran: The computer-implemented method of Claim 24, the computer-implemented method further comprising:
	
		
		display of a second image in place of the dynamic security seal on the application (Ran, Column 8, Lines 32 – 39, see “…a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity. The browser may also display a warning and/or alert for the invalid claim and prompt the user for confirmation to proceed with continued use of the website before returning to a normal (e.g., undimmed) view of the website”, where “a claim that is expired and/or associated with a different domain name or URL prefix than that of the website may be displayed in red to alert the user of the claim’s lack of validity” is analogous to displaying a second image in place of the dynamic security seal via the application). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, and techniques disclosed of Soares, by implementing techniques for secure verification of website claims, comprising of generating additional instructions for the website to display a second image in place of the dynamic security seal, disclosed of Ran. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of generating additional instructions for the website to display a second image in place of the dynamic security seal. This allows for better security management by generating and communicating additional instructions to the application after validating the image against the entity in order to present a verified logo or an unverified logo to the user. This creates a friendlier user-environment by displaying a notification to a user regarding whether the website they are browsing is trustworthy or not. Ran is deemed as analogous art due to the art disclosing techniques for determining the relationship between an image and an entity is invalid and generating additional instructions for the website to display a second image in place of the dynamic security seal (Ran, Column 8, Lines 32 – 39). 
	Kramer as modified by Soares and further modified by Ran do not teach the following limitation(s) as taught by Khaishgi: receiving an update to the application from the server (Khaishgi, Paragraph [0062], see “…merchants 4 can request seal issuer to automatically insert such coding. The coding is posted or otherwise inserted such that, when a user views the online page, a seal or similar image will be dynamically served by seal issuer 8 if the merchant 4 is currently within compliance…seal issuer 8 generates and maintains a database of seal members, tied to a compliance database and ongoing compliance process, such that a unique image can be displayed for each entity 4…The appearance of the image may be based on where the image is viewed, and whether the merchant 4 is currently performing within compliance of the seal requirements. As such, seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification”, where “a seal or similar image will be dynamically served by seal issuer 8 if the merchant 4 is currently within compliance” is analogous to receiving an update to the application from the server (seal issuer 8)), wherein the update to the application includes additional dynamic security seal computer-executable instructions embedded therein that when executed (Khaishgi, Paragraph [0075], see “Once the application and verification process is completed, the seal member profile and compliance database 38 of electronic commerce seal of certificate verification and approval system 13 is updated. A periodic, for example, daily, update to and from the seal member profile and compliance database 38 is accomplished with a step in which a specialize process automatically inserts special HTML onto all new listings of an entity or the online entity encodes the HTML themselves”, where “HTML” is analogous to the instructions that are executed), causes:
			termination of the sequential display of the plurality of faces of the dynamic security seal (Khaishgi, Paragraph [0062], see “…Other processes can also be used to display the seal in conjunction with the above-described process, such as a process where a real-time check is made to determine whether the merchant 4 is under compliance before the seal or similar graphic is displayed…seal issuer 8 generates and maintains a database of seal members, tied to a compliance database and ongoing compliance process, such that a unique image can be displayed for each entity 4. The appearance of the image may be based on where the image is viewed, and whether the merchant 4 is currently performing within compliance of the seal requirements. As such, seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification…”, where “a real-time check is made to determine whether the merchant 4 is under compliance before the seal or similar graphic is displayed” is analogous to determining a relationship between the image and the entity before displaying it to the user, and where “seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification” is analogous to terminating the sequential display of the plurality of faces of the dynamic security seal. Since the seal issuer 8 only displays the seal or similar graphic based on the entity being under compliance, if the seal issuer 8 determines that there is some sort of invalidity between the image and the entity, the seal issuer 8 can revoke the seal certificate, which ultimately terminates it from subsequently being displayed. An example of a seal of certification is shown in Figure 16 of Khaishgi, which depicts a sequential display of a plurality of faces of a dynamic security seal (i.e., which, if deemed invalid, could be revoked and not displayed to the user)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, techniques disclosed of Soares, and techniques disclosed of Ran, by implementing techniques for managing an electronic seal of certification, comprising of receiving an update to the application from the server, the update instructing the application to terminate the display of the dynamic security seal, disclosed of Khaishgi.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of receiving an update to the application from the server, the update instructing the application to terminate the display of the dynamic security seal. This allows for better security management by terminating the display of the dynamic security seal to the user when the system deems that the validity between an image and the entity is invalid. This creates a friendlier user-interface by indicating to the user by not displaying the seal of certificate that the website could be unsafe. Khaishgi is deemed as analogous art due to the art disclosing techniques for terminating the display of the dynamic security seal (Khaishgi, Paragraph [0062]). 


Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of Soares, in further view of Khaishgi.

	Regarding claim 13, Kramer as modified by Soares do not teach the following limitation(s) as taught by Khaishgi: The computer-implemented method of Claim 1, wherein validating the relationship between the image and the entity is based at least in part on an image record (Khaishgi, Paragraph [0062], see “…merchants 4 can request seal issuer to automatically insert such coding. The coding is posted or otherwise inserted such that, when a user views the online page, a seal or similar image will be dynamically served by seal issuer 8 if the merchant 4 is currently within compliance…seal issuer 8 generates and maintains a database of seal members, tied to a compliance database and ongoing compliance process, such that a unique image can be displayed for each entity 4”, where “seal or similar image” is analogous to an image record, due to the seal members being maintained in a database and where “a seal or similar image will be dynamically served by seal issuer 8 if the merchant 4 is currently within compliance” is analogous to validating the relationship between the image (seal or similar image) and the entity (merchant)), the computer-implemented method further comprising:
	updating the image record to update the relationship between the image and the entity (Khaishgi, Paragraph [0062], see “…The appearance of the image may be based on where the image is viewed, and whether the merchant 4 is currently performing within compliance of the seal requirements. As such, seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification”, where “seal issuer 8 can instantly issue, update, change or revoke a seal…” is analogous to updating the image record to update the relationship between the image and the entity);
	generating additional dynamic security seal computer-executable instructions (Khaishgi, Paragraph [0067], see “Master centralized member compliance status datastore 38 is operatively coupled to seal display server 58 which operates to approve and serve an updated media object to computing device 10 (FIG. 1) for presentment to user 6 (FIG. 1) as a seal of certification based upon compliance and other entity attributes”) (Khaishgi, Paragraph [0068], see “…the web servers provide an environment for software modules for interacting with user 6…the application servers may provide an operating environment for software modules for performing the described functionality and processes. The software modules may comprise Active Server Pages, web pages written in hypertext markup language (HTML) or dynamic HTML…”, where the application servers may provide an operating environment for software modules for performing the described functionality and processes” is analogous to the instructions being applied via HTML code on the application for updating the seal for display to the user); and
	communicating the additional dynamic security seal computer-executable instructions to the client device for inclusion in the application, wherein the additional dynamic security seal computer-executable instructions are embedded in the application (Khaishgi, Paragraph [0075], see “Once the application and verification process is completed, the seal member profile and compliance database 38 of electronic commerce seal of certificate verification and approval system 13 is updated. A periodic, for example, daily, update to and from the seal member profile and compliance database 38 is accomplished with a step in which a specialize process automatically inserts special HTML onto all new listings of an entity or the online entity encodes the HTML themselves”, where “HTML” is analogous to the instructions that are communicated to the client device for inclusion in the application),
	wherein, when the application is displayed, the additional dynamic security seal computer-executable instructions are executed, wherein execution of the additional dynamic security seal computer-executable instructions causes (Khaishgi, Paragraph [0075], see “…A period, for example, daily, update to and from the seal member profile and compliance database 38 is accomplished with a step in which a specialize process automatically inserts special HTML onto all new listings of an entity or the online entity encodes the HTML themselves. The code provides a special code to reference seal display server 58…”, where the HTML is inserted and/or encoded which automatically executes to display the updated image):
		an update to the sequential display of the plurality of faces of the dynamic security seal (Khaishgi, Paragraph [0067], see “Master centralized member compliance status datastore 38 is operatively coupled to seal display server 58 which operates to approve and serve an updated media object to computing device 10 (FIG. 1) for presentment to user 6 (FIG. 1) as a seal of certification based upon compliance and other entity attributes”, where “serve an updated media object to computing device 10 for presentment to user 6 as a seal of certification…” is analogous to displaying an updated sequential plurality of faces of the dynamic security seal. Where an example of a seal of certification is shown in Figure 16 of Khaishgi, which depicts a sequential display of a plurality of faces of a dynamic security seal (i.e., which could be updated)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, and techniques disclosed of Soares, by implementing techniques for managing an electronic seal of certification, comprising of updating an image record based on a validation between an image and an entity, and causing display of the updated seal of certification to the user, disclosed of Khaishgi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of updating an image record based on a validation between an image and an entity, and causing display of the updated seal of certification to the user. This allows for better security management as well as a friendlier user-interface by having the system periodically scan seals on websites in order to deem them valid and/or trustworthy for the user. This ensures to the user that the website they are currently associating with is safe for them to interact with. Khaishgi is deemed as analogous art due to the art disclosing techniques for updating an image record based on a validation between an image and an entity, and causing display of the updated seal of certification to the user (Khaishgi, Paragraph [0062]). 

	Regarding claim 23, Kramer as modified by Soares do not teach the following limitation(s) as taught by Khaishgi: The computer-implemented method of Claim 15, the computer-implemented method further comprising:
	receiving additional dynamic security seal computer-executable instructions based on an updated validation of the relationship between the image and the entity (Khaishgi, Paragraph [0062], see “…merchants 4 can request seal issuer to automatically insert such coding. The coding is posted or otherwise inserted such that, when a user views the online page, a seal or similar image will be dynamically served by seal issuer 8 if the merchant 4 is currently within compliance…seal issuer 8 generates and maintains a database of seal members, tied to a compliance database and ongoing compliance process, such that a unique image can be displayed for each entity 4…The appearance of the image may be based on where the image is viewed, and whether the merchant 4 is currently performing within compliance of the seal requirements. As such, seal issuer 8 can instantly issue, update, change or revoke a seal when a merchant 4 fails to comply with requirements for the seal of certification”, where “seal or similar image” is analogous to an image, where “a seal or similar image will be dynamically served by seal issuer 8 if the merchant 4 is currently within compliance” is analogous to validating the relationship between the image (seal or similar image) and the entity (merchant) and where “seal issuer 8 can instantly issue, update, change or revoke a seal…” is analogous to receiving additional instructions based on an updated validation of the relationship between an image and an entity);
	embedding the additional dynamic security seal computer-executable instructions in the computer-executable instructions of the application (Khaishgi, Paragraph [0075], see “…A period, for example, daily, update to and from the seal member profile and compliance database 38 is accomplished with a step in which a specialize process automatically inserts special HTML onto all new listings of an entity or the online entity encodes the HTML themselves. The code provides a special code to reference seal display server 58…”, where the HTML is inserted and/or encoded which automatically executes to display the updated image),
	communicating the computer-executable instructions of the application with the additional dynamic security seal computer-executable instructions embedded therein to the client computing device, wherein execution of the additional dynamic security seal computer-executable instructions causes (Khaishgi, Paragraph [0075], see “Once the application and verification process is completed, the seal member profile and compliance database 38 of electronic commerce seal of certificate verification and approval system 13 is updated. A periodic, for example, daily, update to and from the seal member profile and compliance database 38 is accomplished with a step in which a specialize process automatically inserts special HTML onto all new listings of an entity or the online entity encodes the HTML themselves”, where “HTML” is analogous to the instructions that are communicated to the client device for inclusion in the application and which are executed to display the updated image):
		an update to the sequential display of the plurality of faces of the dynamic security seal (Khaishgi, Paragraph [0067], see “Master centralized member compliance status datastore 38 is operatively coupled to seal display server 58 which operates to approve and serve an updated media object to computing device 10 (FIG. 1) for presentment to user 6 (FIG. 1) as a seal of certification based upon compliance and other entity attributes”, where “serve an updated media object to computing device 10 for presentment to user 6 as a seal of certification…” is analogous to displaying an updated sequential plurality of faces of the dynamic security seal. Where an example of a seal of certification is shown in Figure 16 of Khaishgi, which depicts a sequential display of a plurality of faces of a dynamic security seal (i.e., which could be updated)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for verifying networked sites, disclosed of Kramer, and techniques disclosed of Soares, by implementing techniques for managing an electronic seal of certification, comprising of updating an image record based on a validation between an image and an entity, and causing display of the updated seal of certification to the user, disclosed of Khaishgi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a dynamic security seal, comprising of updating an image record based on a validation between an image and an entity, and causing display of the updated seal of certification to the user. This allows for better security management as well as a friendlier user-interface by having the system periodically scan seals on websites in order to deem them valid and/or trustworthy for the user. This ensures to the user that the website they are currently associating with is safe for them to interact with. Khaishgi is deemed as analogous art due to the art disclosing techniques for updating an image record based on a validation between an image and an entity, and causing display of the updated seal of certification to the user (Khaishgi, Paragraph [0062]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499